

EXHIBIT 10.32



[a20142016ltipletterimage1.gif]




Form of Award Agreement
[___] Long-Term Incentive Program








You have been designated for participation in the Sears Holdings Corporation’s
(“SHC” or “SHC’s”) [____] long-term incentive programs
(LTI).




Your [____] LTI Target award indicated below is [__]% of your base salary as of
[____] (the date the Compensation Committee approved the [____] LTI) or the date
you became eligible to participate in the LTI, if later.


Your LTI award will include both a time-based and a performance-based component:




•
25% of your total LTI target award will be a time-based cash award (LTI Cash
Award); and

•
75% of your total LTI target award will be a performance-based LTIP award (LTIP
Award).



[____] TOTAL LTI Target Award* is:
$[_____]
[____]LTI Cash Award:
$[_____]
[____]LTIP Award:
$[_____]



* If your LTI eligibility date is after [____], your total LTI award shown above
will be prorated from your eligibility date through the end of the performance
period.




[____] LTI Cash Award




•
The service period for the [____] LTI Cash Award begins as of [____] through the
end of SHC’s [____] fiscal year.

•
The [____] LTI Cash Award vests on [____] and will be payable in cash no later
than [____], subject to the terms of the Sears Holdings Corporation Cash
Long-Term Incentive Plan document and provided that you are actively employed on
the payment date.



[____] LTIP Award




•
Performance is measured over SHC's [____],[____] and [____] fiscal years
(“Performance Period”).

•
Your 3 year cumulative performance Measure(s), Weighting(s) and Goal(s) are
displayed in the table below.



Performance Measure
Weighting
Threshold Goal
Threshold Payout %
Target Goal
Target Payout %
Maximum Goal
Maximum Payout %
LTI Cash - Time Based
 
 
 
 
 
 
 
Measurement Name
 
 
 
 
 
 
 

Linear interpolation applied to performance between threshold and target, and
between target and maximum. However, BU BOP
measurement payouts, if applicable, are capped at 100% if SHC LTIP EBITDA
performance is below its threshold goal.


•
The threshold, target and maximum goals for each measure identified above are
subject to adjustment by the Compensation Committee or the Senior Corporate
Compensation Officer under certain circumstances.

•
In the event of any change in your position or business unit during the
Performance Period, a new, prospective award may be issued if you remain
eligible for the [____] LTI. Any new award issued would reflect a pro-ration of
the Award for the period of








--------------------------------------------------------------------------------



EXHIBIT 10.32

time before and after the change, in each eligible role.
•
The [____] LTIP Award will be paid in cash no later than [____], subject to the
terms of the Sears Holdings Corporation Long-Term Incentive Program document and
provided that you are actively employed on the payment date. However, if
permitted by the Compensation Committee, the Company may elect to satisfy your
[____] LTIP Award in stock or a combination of cash and stock.



Payment of Awards




As noted above, you must be actively employed on the payment date in order to be
eligible to receive any payout under the [____] LTI. If you voluntarily
terminate your employment for any reason other than due to disability (as
defined under the Sears Holdings Corporation Cash Long-Term Incentive Plan and
Sears Holdings Corporation Long-Term Incentive Program document, as applicable)
or are involuntarily terminated for any reason other than due to death, in
either case prior to the payment date, you will forfeit your Award. If you
become disabled or die prior to the payment date, but after your first 12 months
of participation in the [____] LTI, you may be eligible for a pro-rated payout
of your Awards. Any pro-rated [____] LTIP Award portion will be paid at the time
specified above, but any pro-rated [____] LTI Cash Award portion will be paid no
later than the April 15th immediately following the year of your disability or
death.


If you are demoted below a position of divisional vice president (or equivalent
as determined by the Company), as of the date of such demotion, you will no
longer be a participant under the [____] LTI and will be deemed to have
forfeited your Awards.






This is a summary of select terms and conditions of the [___] LTI and the Sears
Holdings Corporation Long-Term Incentive Program and Sears Holdings Corporation
Cash Long-Term Incentive Plan. See the Program and Plan documents and details
approved by the Compensation Committee for a complete program description (which
are available at your request). If any terms in this Award Agreement are in
conflict with the Sears Holdings Corporation Long-Term Incentive Program or
Sears Holdings Corporation Cash Long-Term Incentive Plan document and the
approved details, as applicable, the applicable plan document and approved
details will govern.



